Case 1:13-cr-00034-JPJ-PMS Document 261 Filed 07/01/20 Page 1 of 6 Pageid#: 1051




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ABINGDON DIVISION

  UNITED STATES OF AMERICA                   )
                                             )
                                             )      Case No. 1:13CR00034-001
                                             )
  v.                                         )      OPINION AND ORDER
                                             )
  LEON WILLIAM CARR,                         )      By: James P. Jones
                                             )      United States District Judge
                      Defendant.             )

       Zachary T. Lee, Assistant United States Attorney, Abingdon, Virginia, for
 United States; Nancy C. Dickenson-Vicars, Assistant Federal Public Defender,
 Abingdon, Virginia, for Defendant.

       The defendant, Leon William Carr, a federal inmate previously sentenced by

 this court, filed a motion seeking compassionate release from his sentence, which I

 previously denied for failure to exhaust his administrative remedies. Op. & Order,

 June 2, 2020, ECF No. 256. The government has now waived the exhaustion issue,

 and the defendant has moved for reconsideration, asking me to consider the merits

 of Carr’s motion. I will consider the merits of his request for release, but I will not

 change my resulting decision.

        The motion seeking compassionate release is filed pursuant to 18 U.S.C. §

 3582(c)(1)(A), as amended by the First Step Act of 2018, Pub. L. No. 115-391, §

 603, 132 Stat. 5194, 5239 (2018), which permits a reduction in sentence after

 considering the factors set forth in 18 U.S.C. § 3553(a) and if the court finds
Case 1:13-cr-00034-JPJ-PMS Document 261 Filed 07/01/20 Page 2 of 6 Pageid#: 1052




 “extraordinary and compelling reasons warrant such a reduction” and the reduction

 “is consistent with applicable policy statements issued by the Sentencing

 Commission.”

                                           I.

       Carr was a leader of a large-scale conspiracy to distribute cocaine, cocaine

 base, and heroin. On July 28, 2014, he pled guilty, pursuant to a written plea

 agreement, to one count of conspiring to possess with the intent to distribute cocaine

 base and cocaine, both Schedule II controlled substances, in violation of 21 U.S.C.

 §§ 846 and 841(b)(1)(c). The parties stipulated that the offense involved at least 28

 grams of cocaine base, although the Presentence Investigation Report indicated that

 Carr could have been held responsible for distributing at least 1.7 kilograms. On

 October 27, 2014, the court sentenced Carr to 100 months imprisonment, to be

 followed by a five-year term of supervised release.

       Carr is currently housed in the low security camp at the Federal Correctional

 Institution at Ashland, Kentucky (FCI Ashland). He has served more than 75% of

 his sentence. He will be eligible for placement at a halfway house on July 7, 2020.

 While he had a substantial criminal history prior to his present incarceration, he has

 not committed any significant infractions while incarcerated. He completed the

 Residential Drug Abuse Program (RDAP), which allowed for a reduction in his

 sentence. His current projected release date is December 3, 2020.


                                          -2-
Case 1:13-cr-00034-JPJ-PMS Document 261 Filed 07/01/20 Page 3 of 6 Pageid#: 1053




       Upon his release, Carr intends to live with his father in Wytheville, Virginia,

 and his home plan has been approved by the Probation Office for this district. He

 has made arrangements for his father or wife to transport him from FCI Ashland to

 his father’s home, and to immediately take a Covid-19 test upon his arrival in

 Wytheville. He asserts that he will self-quarantine at his father’s home for 14 days

 following his release.

       Carr is 47 years old and suffers from high blood pressure, high cholesterol,

 and diabetes. He has submitted reports of expert witnesses stating that these three

 medical conditions increase the risk of serious illness or death in persons who

 contract Covid-19.       The government concedes that Carr’s underlying health

 conditions would likely worsen his prognosis if he contracted Covid-19, but it notes

 that FCI Ashland has reported no inmate cases of Covid-19.1 The Bureau of Prisons

 has been taking measures to prevent and control the spread of Covid-19 at its

 facilities since January 2020, and it recently adopted more rigorous, widespread

 testing and quarantine protocols.

                                           II.

       Section 3582(c)(1)(A) permits a sentencing court to reduce a term of

 imprisonment if it finds that “extraordinary and compelling reasons warrant such a


       1
        As of the date of this Opinion and Order, FCI Ashland is reporting that one staff
 member tested positive for Covid-19.

                                           -3-
Case 1:13-cr-00034-JPJ-PMS Document 261 Filed 07/01/20 Page 4 of 6 Pageid#: 1054




 reduction” and the reduction “is consistent with applicable policy statements issued

 by the Sentencing Commission.”2 The USSG defines extraordinary and compelling

 reasons in relation to the medical condition of the defendant, as follows:

        (A) Medical Condition of the Defendant.--

        (i) The defendant is suffering from a terminal illness (i.e., a serious and
        advanced illness with an end of life trajectory). A specific prognosis of
        life expectancy (i.e., a probability of death within a specific time
        period) is not required. Examples include metastatic solid-tumor
        cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,
        and advanced dementia.

        (ii) The defendant is--

        (I) suffering from a serious physical or medical condition,

        (II) suffering from a serious functional or cognitive impairment, or

        (III) experiencing deteriorating physical or mental health because of
        the aging process,


        2
           The Sentencing Commission has adopted such policy provisions. These policies
 provide in pertinent part that release may be granted if the court determines that
 “[e]xtraordinary and compelling reasons warrant the reduction” and “[t]he defendant is not
 a danger to the safety of any other person or to the community.” U.S. Sentencing
 Guidelines Manual (“USSG”) § 1B1.13(1)(A), (2) (U.S. Sentencing Comm’n 2018).
 These policies have not changed since the First Step Act of 2018 amended § 3582(c)(1)(A)
 to allow a direct motion by the inmate. But in any event, even the present commentary to
 § 1B1.13, while listing circumstances that the Director of the Bureau of Prisons is
 encouraged to consider in determining whether to file a motion for reduction, also
 emphasizes that “[t]he court is in a unique position to determine whether the circumstances
 warrant a reduction (and, if so, the amount of reduction) after considering the factors set
 forth in 18 U.S.C. § 3553(a) and the criteria set forth in this policy statement, such as the
 defendant’s medical condition, the defendant’s family circumstances, and whether the
 defendant is a danger to the safety of any other person or to the community.” Id. at cmt.
 n.4.

                                             -4-
Case 1:13-cr-00034-JPJ-PMS Document 261 Filed 07/01/20 Page 5 of 6 Pageid#: 1055




       that substantially diminishes the ability of the defendant to provide self-
       care within the environment of a correctional facility and from which
       he or she is not expected to recover.

       (B) Age of the Defendant.--The defendant (i) is at least 65 years old;
       (ii) is experiencing a serious deterioration in physical or mental health
       because of the aging process; and (iii) has served at least 10 years or 75
       percent of his or her term of imprisonment, whichever is less.

 USSG § 1B1.13 cmt. n.1(A), (B).

        Carr undoubtedly suffers from serious medical conditions which place him at

 greater risk of serious illness or death from Covid-19. He has served most of his

 sentence and is scheduled to be released in approximately five months. But there is

 no reason to believe that he has a higher risk of contracting Covid-19 at FCI Ashland,

 which has no cases of the disease among its inmate population, than he would if he

 were released.

       While I sympathize with Carr’s health problems, I find that he has not shown

 that extraordinary and compelling reasons warrant his release. The criminal conduct

 underlying Carr’s conviction was serious, and he has already received a sentence

 reduction on account of successfully completing the RDAP program.               I have

 considered the factors set forth in 18 U.S.C. § 3553(a), and I conclude that releasing

 Carr would not be consistent with those factors as announced at his sentencing or

 with the applicable policy statements issued by the Sentencing Commission.




                                          -5-
Case 1:13-cr-00034-JPJ-PMS Document 261 Filed 07/01/20 Page 6 of 6 Pageid#: 1056




                                      III.

       For these reasons, it is ORDERED that the defendant’s motion for

 reconsideration, ECF No. 257, is DENIED.

                                             ENTER: July 1, 2020

                                             /s/ JAMES P. JONES
                                             United States District Judge




                                      -6-
